ACCEPTED
                                                                                            01-15-00563-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     12/23/2015 10:49:04 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                               No. 01-15-00563-CV

                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                  IN THE                          HOUSTON, TEXAS
                             COURT OF APPEALS                12/23/2015 10:49:04 AM
                                                              CHRISTOPHER A. PRINE
                  FIRST DISTRICT AT HOUSTON,             TEXAS        Clerk




                    MIKOB PROPERTIES, INC., Appellant

                                        vs.

           STAR ELECTRICITY d/b/a STARTEX POWER, Appellee



               On Appeal from the 129th Judicial District Court
                            Harris County, Texas

                       Trial Court Cause No. 2011-04799


  UNOPPOSED SECOND MOTION OF APPELLEE TO EXTEND TIME
                    TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellee files this Unopposed Second Motion to Extend Time to File

Appellee’s Brief, and in support thereof, shows as follows:

      1.     The deadline for Appellee to file its brief is December 30, 2015.

      2.     Appellee requests a 40-day extension until February 8, 2016 to file its

brief. Appellee has conferred with Appellant about this request, and Appellant
agreed to a 30-day extension. However, Appellee respectfully asks for an additional

10 days due to the following.

      3.     Appellee’s lead attorney had to leave town to attend depositions in

another case; he does not return until after the holiday. Moreover, Appellee’s

attorneys have trial set on January 4, 2016 in Cause no. 2012-64701 in the 269th

Judicial District Court, Harris County, Texas. They also have trial set on January

25, 2016 in Cause no. 2014-03481 in the 61st Judicial District Court, Harris County,

Texas. Thus, due to the holiday travel and with the forthcoming trials, Appellee

needs additional time to file its brief.

      4.     While Appellant is unopposed to a 30-day extension, this would put

Appellee’s deadline on January 29, 2016. Such date falls on the same week

Appellee’s attorneys will be in trial in Cause no. 2014-03481. As such, Appellee

respectfully asks the Court for a total of 40 additional days to finalize and prepare

its appellate brief, thereby extending its deadline to February 8, 2016.

      5.     This is Appellee’s second request for an extension to file its brief.

                              II. Memorandum of Authorities

      6.     Tex. R. App. P. 38.6 and 10.5(b) give the Court the authority to modify

and extend the deadline to file a brief.
                                III. Relief Requested

      Appellee respectfully requests that the Court grant its Motion and extend the

deadline to file its brief until February 8, 2016. Appellee respectfully requests such

other and further relief to which it may be entitled.

                                        Respectfully Submitted,

                                        McCathern, PLLC

                                        By: /s/Veronica Montemayor
                                          Rodney L. Drinnon
                                          Texas Bar No. 24047841
                                          rdrinnon@mccathernlaw.com
                                          Andrew T. Green
                                          Texas Bar No. 24069823
                                          agreen@mccathernlaw.com
                                          Veronica Montemayor
                                          Texas Bar No. 24082368
                                          vmontemayor@mccathernlaw.com
                                          2000 West Loop South, Suite 2100
                                          Houston, Texas 77027
                                          Fax (832) 213-4842
                                          Tel. (832) 533-8689

                                        ATTORNEYS FOR APPELLEE
                      CERTIFICATE OF CONFERENCE

      I hereby certify that I have contacted opposing counsel and opposing counsel
is unopposed to an extension of Appellee’s deadline to file its brief, to the extent
such extension is 30 days.


                                                     /s/Veronica Montemayor
                                                     Veronica Montemayor




                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 23rd day of December, 2015, a true and correct
copy of the foregoing Appellee’s Motion to Extend Deadline to File Brief was
served, pursuant to Texas Rules of Appellate Procedure 9.2 and 9.5, via e-file/serve.

                                Mark A. Sanders
                          11511 Katy Freeway, Suite 600
                              Houston, Texas 77079
                             mark@msanderslaw.com



                                                    /s/Veronica Montemayor
                                                     Veronica Montemayor